

116 HR 1864 IH: Pay Equity for All Act of 2019
U.S. House of Representatives
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1864IN THE HOUSE OF REPRESENTATIVESMarch 25, 2019Ms. Norton (for herself, Mr. Nadler, Ms. Speier, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to prohibit certain practices by employers relating
			 to restrictions on discussion of employees' and prospective employees'
			 salary and benefit history, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pay Equity for All Act of 2019. 2.Prohibitions relating to prospective employees’ salary and benefit history (a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by inserting after section 7 the following new section:
				
					8.Requirements and prohibitions relating to wage, salary, and benefit history
 (a)In generalIt shall be an unlawful practice for an employer to— (1)rely on the wage history of a prospective employee in considering the prospective employee for employment, including requiring that a prospective employee’s prior wages satisfy minimum or maximum criteria as a condition of being considered for employment;
 (2)rely on the wage history of a prospective employee in determining the wages for such prospective employee, except that an employer may rely on wage history if it is voluntarily provided by a prospective employee, after the employer makes an offer of employment with an offer of compensation to the prospective employee, to support a wage higher than the wage offered by the employer;
 (3)seek from a prospective employee or any current or former employer the wage history of the prospective employee, except that an employer may seek to confirm prior wage information only after an offer of employment with compensation has been made to the prospective employee and the prospective employee responds to the offer by providing prior wage information to support a wage higher than that offered by the employer; or
 (4)discharge or in any other manner retaliate against any employee or prospective employee because the employee or prospective employee—
 (A)opposed any act or practice made unlawful by this section; or (B)took an action for which discrimination is forbidden under section 15(a)(3).
 (b)DefinitionIn this section, the term wage history means the wages paid to the prospective employee by the prospective employee’s current employer or previous employer..
 (b)PenaltiesSection 16 of such Act (29 U.S.C. 216) is amended by adding at the end the following new subsection:
				
					(f)
 (1)Any person who violates the provisions of section 8 shall— (A)be subject to a civil penalty of $5,000 for a first offense, increased by an additional $1,000 for each subsequent offense, not to exceed $10,000; and
 (B)be liable to each employee or prospective employee who was the subject of the violation for special damages not to exceed $10,000 plus attorneys' fees, and shall be subject to such injunctive relief as may be appropriate.
 (2)An action to recover the liability described in paragraph (1)(B) may be maintained against any employer (including a public agency) in any Federal or State court of competent jurisdiction by any one or more employees or prospective employees for and on behalf of—
 (A)the employees or prospective employees; and (B)other employees or prospective employees similarly situated..
			